DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. 
	The applicant argues that “the features in Claims above are not disclosed nor suggested by Coffey nor by Sezerman, alone or in combination.” More specifically, the applicant states “the device discussed herein is designed to be integrated within a single module (QSFP or other) which connects directly to the network equipment (e.g., switch or other). To arrive at the claimed invention with the drawing FIG. 11 of Coffey, it would at minimum be necessary to integrate the tap coupler within the (for example) QSFP40G module connected to (for example) switch 620. Thus, there is a fundamental difference between the embodiment of FIG. 11 of Coffey and the pluggable optical module of claim 1.”
	The examiner respectfully disagrees. The claim limitations does not require that the device is integrated within a single QSFP module. The applicant’s argument is centered around the applicant’s specification and not the claim limitation. In order for the applicant’s argument to be relevant, this feature should be incorporated into the claim 1. Coffey et al. discloses the “tapping link for tapping the optical signal” as required by Claim 1.
	Second, the applicant argues that “This is in contrast with the module described in claim 1. Indeed, Claim 1 as currently presented makes it clear that the tapping link receives the original optical signal, while the electrical signal (which ultimately is sent to the network equipment and on the network – which is the original destination of the optical signal in the first place) is instead derived from the copy of the optical signal.”

	Regarding claim 2, the applicant argues that “FIG. 11 of Coffey only shows a tap coupler connected to various QSFP40G modules via LC duplex optical plugs, and not a single module.”
	The examiner respectfully disagrees. Claim 1 requires a pluggable optical module comprising a first optical interface, a second optical interface, a passive optical tap, and an active optical receiver. However, as evident from Fig. 5 of drawings submitted by the applicant, a first and second optical interfaces and the passive optical tap are not detachable. These components are permanently incorporated to the optical communication system. Only part that is detachable is the optical receiver. Para. 31 of the applicant’s specification describes “The IPOT module can optionally be designed such that the passive optical tap stage can be disconnected at 560 from the package for maintainability, with no interruption to tapped link communication.” (see, also, Fig. 5). Thus, there is no different between the claim limitation and the Coffey et al. because Coffey et al teaches optical tap coupler being connected to the QSFP40G transceiver (see, Fig. 11), wherein a QSFP transceiver is a compact, hot-pluggable transceiver used for data communications applications.

	The examiner respectfully disagrees. The claim limitation requires “the smart function comprises one or more of rate conversion, packet filtering, traffic policing, traffic shaping, performance monitoring, performance statistics gathering, network synchronized time- stamping of captured frame.” That is, as long as one of the functions is performed by the reference, this limitation is met. Sezerman et al., as admitted by the applicant, at least send the strength of the signal in the optical fiber for performance monitoring.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US20150288449A1) in view of Sezerman et al. (US20070047875A1).
	Regarding claim 1, Coffey et al. discloses a pluggable optical module configured to be coupled to a network equipment for tapping an optical signal of an optical transport link (Fig. 11; Fig. 12; the tap coupler 640 and the QSFP40G transceiver 632) comprising:
	a first optical interface for receiving the optical signal from the optical transport link (Fig. 11; Para. 36; the duplex LC connector connects to QSFP transceivers in Switch A 610 as shown, wherein the optical interface is a standard optical connector such as a duplex LC connector. The optical signal 1 is transmitted from the switch A 610 to the switch B 620); 
	a second optical interface for transmitting the optical signal to a tapping link for tapping the optical signal (Fig. 11; Para. 36; the duplex LC connector connects to the QSFP transceiver in Switch B 620 as shown, wherein the optical interface is a standard optical connector such as a duplex LC connector. (Here, the specification, Para. 29, defines “the tapping link” 112 as fiber that receives the remaining optical signal after a portion of the optical signal is split off from the original optical signal (see, Fig. 5)));
	a passive optical tap (Fig. 11; Fig. 12; the structure of tap coupler 640 is shown in Fig. 12. As shown in the figure, the coupler is a fused tapered optical coupler that taps signal by bringing two fiber cores together (see, Fling, Column 4, line 4-11). This is a passive device) transmitting the optical signal received from the first optical interface to the second optical interface (Fig. 11; Fig. 12; Para. 37; the tap coupler 640 receives optical signals from the optical channels 510 and 512 and couples a portion of while simultaneously creating a copy of said optical signal (Fig. 11; Para. 22; Para. 37; the data being transported in optical channel 510 is tapped or copied. This copied data is then used for traffic analysis and other maintenance purpose, wherein the tap coupler 640 receives optical signals from the optical channels 510, 512 and couples a portion of the energy from the optical channels to tap ports 642, which are connected to the QSFP ports 632), the passive optical tap being further releasably coupled to an active optical receiver stage (Fig. 11; the duplex LC connector is releasably connected to the QSFP transceiver 632 as shown) and configured to transmit thereto the copy of the optical signal (Fig. 11; Fig. 12; Fig. 10; Para. 37; the tap coupler 640 receives optical signals from the optical channels 510 and 512 and couples a portion of the energy from the optical channels to tap ports 642, which are connected to the QSFP ports 632 of the third switch 630. The optical channel 510 is routed to output port via through path 1 while portion of the signal is tapped and routed to tap port 642 as shown in Fig. 12. The received optical signal is converted to electrical signal by the receiver in the QSFP transceiver as shown in Fig. 10); and 
	wherein the passive optical tap can be disconnected from the active optical receiver stage with no interruption to the tapping link (Fig.11; Fig. 12; The QSFP transceiver 632 is pluggable which can be disconnected from the tap coupler. The optical signal on channel 510 travels via through path 1 and transmitted to the Switch B 620, and thus the tapped signal output to the tap port does not interfere with optical signal 510 as shown even when the QSFP transceiver 632 of the monitor system is disconnected from the coupler).
	However, Coffey et al. does not expressly disclose the active optical receiver stage being connected to the network equipment via a host interface and configured to transmit an electrical signal derived from the copy of the optical signal to the network equipment.
	Sezerman et al. discloses the active optical receiver stage being connected to the network equipment via a host interface and configured to transmit an electrical signal derived from the copy of the optical signal to the network equipment (Fig. 8; Para. 27-28; Para. 31; the optical signal from the optical tap hits a detector 62, which converts the optical signal into an electrical signal. The electronics module 64 amplifies and digitizes the signal, wherein the microcontroller in electronics module 64 control the interchange of the readings between the device interface 66 and the outside world. This allows the measured optical signal to be sent to a remote location. Since the communication interface is generally bi-directional, it can collect information that can subsequently be passed through the interface to a host computer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a mechanism to transmit the data collected through the optical tap splitter to the host computer, as taught by Sezerman et al., in the present combination in order to remotely process the collected information through the optical tap splitter and to inform the collected information to the system operator.
	Regarding claim 2, the present combination discloses the pluggable optical module of claim 1, as described and applied above, wherein the pluggable optical module is selected from the group consisting of SFP, SFP+, CFP, QSFP, XFP, XEN PAK (Coffey et al., Fig. 11; the QSFP transceiver is shown).
	Regarding claim 4, the present combination discloses the pluggable optical module of claim 1, as described and applied above, wherein the active optical receiver stage further comprises a smart function module (Sezerman et al., Fig. 8; the electronic module 64) to modify the electrical signal before sending to the network equipment (Sezerman et al., Fig. 8; Para. 27; the electronic module 64 amplifies and digitizes the signal).
	Regarding claim 5, the present combination discloses the pluggable optical module of claim 4, as described and applied above, wherein the smart function comprises one or more of rate conversion, packet filtering, traffic policing, traffic shaping, performance monitoring, performance statistics gathering, network synchronized time-stamping of captured frame (Sezerman et al., Fig. 8; Para. 6; a detector is provided. The detector is capable of detecting the light diverted from the optical fiber by the tap and provides a measurement of the strength of such diverted light. The service personnel can decide whether the network is operating within established limits and whether it is necessary to service the network. Thus, the system performs performance monitoring).	
	Regarding claim 6, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 1.
	Regarding claim 7, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 2.
	Regarding claim 9, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 4.
	Regarding claim 10, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 5.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US20150288449A1) and Sezerman et al. (US20070047875A1) in view of Keiser (FTTX Concepts and Applications, 2006).
	Regarding Claim 3, the present combination discloses the pluggable optical module of claim 1, as described and applied above.
	However, the present combination does not expressly disclose creating a copy is achieved by a technology selected from a group of dielectric mirrors, beam splitter cubes, fuse biconical taper, planar lightwave circuit. 
	Keiser discloses creating a copy is achieved by a technology selected from a group of dielectric mirrors, beam splitter cubes, fuse biconical taper, planar lightwave circuit (Fig. 3.5; Page 54, section, 3.3.3, Tap coupler; Page 52, section 3.3 Optical Couplers; one can use a 2X2 device that has a coupling fraction of around 1 to 5 percent, which is selected and fixed during fabrication. Nominally, tap coupler is packaged as a three-port device with one arm of the 2X2 coupler being terminated inside the package. The coupling devices can be fabricated by means of planar optical waveguides using material such as lithium niobate). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Keiser with the present combination. One of ordinary skill in the art would have been motivated to do so because, although Coffey et al. discloses a tap coupler that sends a portion of the same optical output signal to tap output ports, Coffey et al. does not provide the detail on this tap coupler. Keiser discloses the details on the tap optical coupler that taps off 1 to 5 percent and provides the signal to output.
	Regarding claim 8, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636